Citation Nr: 1028098	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a genitourinary disability, 
to include urinary tract infections and chronic urinary retention 
with a neurogenic bladder, has been submitted and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The November 2005 rating decision declined reopening the claim 
finding no new and material evidence had been submitted.  The 
subsequent April 2007 statement of the case (SOC), however, 
reopened the claim and denied it on the merits.  Regardless of 
the RO's actions, the Board is required to consider whether new 
and material evidence has been received warranting the reopening 
of the previously denied claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  
Thus, the issue on appeal has been characterized as shown above.

The issue of entitlement to service connection for a 
genitourinary disability, to include urinary tract infections and 
chronic urinary retention with a neurogenic bladder, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed August 1989 rating decision denied service 
connection for urinary tract infection, finding no evidence of a 
current disability.  
 
2.  Evidence received since the August 1989 rating decision 
raises a reasonable possibility of substantiating the Veteran's 
claim.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision that denied the claim for 
entitlement to service connection for urinary tract infection is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2009). 
 
2.  Evidence received since the August 1989 rating decision in 
relation to the Veteran's claim for entitlement to service 
connection for a genitourinary disability is new and material, 
and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As discussed in more 
detail below, sufficient evidence is of record to grant the 
application to reopen the Veteran's claim.  Thus, any errors in 
complying with the notice or assistance requirements with respect 
to that matter are moot.  The claim on the merits requires 
additional development, which is addressed in the remand below.   
 
New and Material Evidence 

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

The Veteran claims extended periods of required maintenance work 
in missile silos without adequate latrine facilities caused his 
bladder to swell in size, resulting in chronic urinary retention 
and increased susceptibility to urinary tract infections.  The 
Veteran contends that he has experienced genitourinary problems, 
including urinary retention and urinary tract infections, on a 
regular basis beginning in service and continuing thereafter.      
 
Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2009).  The Veteran 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2009).  

In an August 1989 rating decision, the RO denied service 
connection for urinary tract infection, finding no evidence of a 
current disability.  The Veteran did not file a timely notice of 
disagreement (NOD) or otherwise indicate a desire to appeal the 
decision to the Board.  As no correspondence was received from 
the Veteran within the appeal period perfecting his appeal with 
respect to the issue of entitlement to service connection for 
urinary tract infection, therefore, the August 1989 rating 
decision is final. 
 
At the time of the August 1989 rating decision, the record 
included service treatment records showing multiple complaints of 
and treatment for genitourinary problems in service.  The Veteran 
was hospitalized for five days in December 1964 for 
pyelonephritis, which resolved.  In February 1966 the Veteran was 
again diagnosed with acute pyelonephritis, which also resolved.  
In December 1974 the Veteran reported a history of frequent or 
painful urination, but a contemporaneous examination noted a 
normal genitourinary system.  In November 1976 the Veteran again 
complained of a history of frequent or painful urination, but 
again a contemporaneous examination noted a normal genitourinary 
system.  Shortly before the Veteran's retirement from active 
duty, in May 1977 he denied frequent or painful urination and a 
contemporaneous examination revealed a normal genitourinary 
system.  The Veteran also has service treatment records from his 
time in the United States Air Force Reserves.  In April 1983 the 
Veteran was assessed with prostatitis, which resolved by the time 
of a follow-up appointment in May 1983.  In May 1984 the Veteran 
was assessed with prostatitis and cystitis.  In September 1986 
the Veteran was seen for a urinary tract infection.  A December 
1986 treatment note indicated three urinary tract infections over 
the previous nine years.  In March 1987 the Veteran was diagnosed 
with epididymitis and in October 1987 he was seen for mild 
symptoms of prostatitis.    

The record also included a July 1989 VA examination.  The 
examiner noted the 1964 hospitalization for a kidney infection.  
The Veteran reported that since then he had occasional recurrence 
of urinary tract infections and had been followed by a urologist 
for the previous four or five years for urinary tract and 
prostate gland infections.  On examination, the prostate was of 
normal size and non-tender.  The Veteran reported no nocturia, 
dysuria, abnormal frequency, or dribbling, but he did state that 
his stream was a little slow at times.  Based on the foregoing, 
the examiner diagnosed a history of urinary tract infections, 
healed.   
 
Potentially relevant evidence received since the August 1989 
rating decision includes VA outpatient treatment records, private 
treatment records, multiple written statements from the Veteran, 
and a July 2007 VA examination report.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."  38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The instant 
claim to reopen was filed after that date and the revised 
definition applies.  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims his genitourinary disability was caused 
by having to perform maintenance work over extended periods of 
time in missile silos without adequate latrine facilities.    
 
For evidence to be new and material in this matter, it would have 
to tend to show that the Veteran has a current genitourinary 
disability.  The Board finds the evidence received since the 
August 1989 decision does.

In that regard, the Board notes that VA treatment records, 
including the July 2007 VA examination report, include multiple 
notations of genitourinary disorder.  The July 2007 VA 
examination report included a diagnosis of chronic urinary 
retention with neurogenic bladder and noted a long history of 
urinary tract infections of approximately two per year.  Thus, 
the Veteran has a current diagnosed genitourinary disability, 
which was the sole noted basis for the denial of service 
connection in the August 1989 rating decision.

The Board also notes the statements from the Veteran reporting a 
continuity of urinary tract infections, urinary retention, and 
other genitourinary problems since service.  The Board notes that 
the Veteran certainly is competent to report on observable 
physical symptoms such as pain and burning.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  These statements 
suggest a continuity of genitourinary problems from service.  

Therefore, since August 1989, the newly submitted evidence 
includes a current diagnosis of a genitourinary disability.  In 
addition, there is evidence of in-service genitourinary problems 
and competent assertions of continuity of symptomatology since 
service.

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim should be reopened, the Board 
concludes that the evidence submitted since the August 1989 
rating decision, at the very least, raises a reasonable 
possibility of substantiating the claim and constitutes new and 
material evidence sufficient to reopen the Veteran's claim. 


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a genitourinary disability, 
to include urinary tract infections and chronic urinary retention 
with a neurogenic bladder, is reopened; the appeal is granted to 
this extent only.


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits can be reached for the issue on 
appeal in this case.

As noted above, the Veteran had multiple in-service complaints of 
and treatment for genitourinary problems, including prostatitis, 
pyelonephritis, and urinary tract infection.  The Veteran has 
asserted a continuity of genitourinary problems since service for 
which he has received treatment from both VA and private 
treatment providers.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4) (2009).

The Veteran was afforded a VA examination in July 2007.  However, 
the Board finds that the opinion rendered is inadequate.  In so 
finding, the Board notes that the July 2007 examiner conducted an 
interview of the Veteran, reviewed the claims file, including the 
private and VA treatment records, and conducted a complete 
physical examination.  After considering the foregoing, the 
examiner stated that he could not resolve the issue of whether 
the Veteran's military service caused him to develop chronic 
urinary retention with a neurogenic bladder without resort to 
speculation.  Thereafter, the examiner noted that the Veteran did 
not have lethargy, weakness, anorexia, weight change, urinary 
incontinence, urinary tract malignancy, testicular atrophy, or 
receive renal dialysis. 
 
Before the Board can rely on the examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007). 
 
Furthermore, the Board must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or 
data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2009).  Therefore, it must be clear, from either the examiner's 
statements or the Board decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining 
all tests and records that might reasonably illuminate the 
medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007).  When the record leaves this issue in doubt, it is the 
Board's duty to remand for further development.  See Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010). 
 
The examiner may also have an obligation to conduct research in 
the medical literature depending on the evidence in the record at 
the time of examination.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998).  The phrase "without resort to speculation" should 
reflect the limitations of knowledge in the medical community at 
large and not those of a particular examiner. 
 
Finally, the examiner should clearly identify precisely what 
facts cannot be determined.  For example, it should be clear in 
the examiner's remarks whether it cannot be determined from 
current medical knowledge that a specific in-service injury or 
disease can possibly cause the claimed condition, or that the 
actual cause cannot be selected from multiple potential causes.  
See Jones, 23 Vet. App. at 389. 
 
Here, it is unclear on what reason or reasons the examiner based 
his conclusion that an opinion would be speculative.  The Board 
observes that the examiner noted as significant that the Veteran 
had both in-service and post-service histories of urinary tract 
infections and other genitourinary problems.   As outlined above, 
however, after stating that any opinion regarding etiology would 
be speculation the examiner also discussed certain symptoms not 
present in the Veteran, including lethargy, weakness, anorexia, 
weight change, urinary incontinence, urinary tract malignancy, 
testicular atrophy, or receive renal dialysis.  It is uncertain 
whether the examiner was attempting to indicate that such 
symptoms would be expected to be present if the chronic urinary 
retention with a neurogenic bladder had been caused by extended 
periods without access to adequate latrine facilities.  It is 
also unclear whether additional research or consultation would 
allow for a nonspeculative opinion.   In that regard, the July 
2007 examiner noted that the Veteran's renal function was going 
to be evaluated by a nephrologist in February 2008.   
 
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the 
above stated reasons, and in light of the Court's recent holding 
in Jones regarding the use by examiners of terminology indicating 
that an opinion cannot be provided without resort to speculation, 
the Board finds that the July 2007 opinion is inadequate as 
regards the claim.

The RO should also take the opportunity to obtain all VA 
treatment records from October 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the 
Veteran's genitourinary disability from the 
appropriate VA facilities from October 2007 
to the present.  Any negative responses 
should be documented in the file and the 
Veteran must be provided with an opportunity 
to provide such medical records.

2.  After the above is completed and the 
evidence is obtained, to the extent 
available, obtain a supplemental opinion from 
the examiner who conducted the July 2007 
examination.  If the examiner is not 
available, obtain an opinion from another 
appropriate medical professional.  If the 
reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such examination 
should be scheduled.  However, the Veteran 
should not be required to report for another 
examination as a matter of course, if it is 
not found to be necessary.  The claims file 
must be made available to and reviewed by the 
reviewer/examiner. 
 
The reviewer/examiner is asked to provide an 
opinion regarding whether it is as least as 
likely as not (50 percent probability or 
more) that any current genitourinary 
disability, including chronic urinary 
retention with a neurogenic bladder, is 
related to any incident of the Veteran's 
military service.

It would be helpful if the reviewer/examiner 
would use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.   
 
The reviewer/examiner should specifically 
address the treatment for genitourinary 
problems noted in the service treatment 
records. 
 
The basis for each opinion should be 
provided. 
 
If the reviewer/examiner cannot provide a 
conclusive opinion without resort to 
speculation, he or she should explain why 
this is the case, and clearly identify 
precisely what facts cannot be determined, 
and whether additional facts, data, research, 
or consultation would allow for a 
nonspeculative opinion.

3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


